Citation Nr: 9934771	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  96-15 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for pes 
planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1972 to 
January 1973 and from January 1974 to January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
bilateral knee disorder is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.

2.  An unappealed September 1994 decision denied service 
connection for pes planus.

3.  The evidence submitted since the September 1994 rating 
decision while new, does not bear directly and substantially 
on whether the veteran's preexisting pes planus was 
aggravated by service, and the evidence is not so significant 
that it must be considered in order to decide the claim.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
bilateral knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The September 1994 RO decision, which denied service 
connection for pes planus, is final.  38 U.S.C.A. § 7105 
(West 1991).

3.  Evidence submitted since the September 1994 rating 
decision denying service connection for pes planus is not new 
and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Knee Disorder

A.  Factual Background

Medical records from the veteran's first period of active 
service are negative for subjective complaints or objective 
findings concerning a knee disorder.  During a January 1973 
separation examination the veteran's lower extremities were 
normal, and in January 1973 Report of Medical History the 
veteran denied having a trick or locked knee.  

During the veteran's second period of service, in February 
1974, he complained of pain in the right knee for the prior 
two days.  It was recorded that the veteran had injured the 
right knee while playing basketball.  Following an 
examination of the right knee the impression of the examiner 
was normal right knee.  

In April 1974, the veteran complained of pain in the left 
knee after someone fell on it while playing baseball.  An 
examination of the left knee disclosed essentially normal 
findings.  The impression was soft tissue swelling of the 
left knee (bruise).  The veteran was given an Ace wrap, 
medication, and was instructed to apply heat.  

In November 1974, the veteran complained that someone fell on 
his left knee a few days previously.  It was noted by the 
examiner that the veteran walked with a limp, and he referred 
to the medial aspect of the left knee as the painful area.  
Examination of the left knee revealed essentially normal 
findings save slight edema in the area of the inferior 
patellar tendon and slight pain to palpation.  The assessment 
was rule out strain.  

An August 1976 examination for separation report reflects 
that the lower extremities were clinically normal.  In his 
August 1976 Report of Medical History, the veteran denied 
having a "trick" or locked knee or swollen or painful 
joints. 

Post-service private and VA medical records, dating from 1994 
to 1997, reflect that the veteran complained of instability 
in both knees.  In July 1994, the veteran complained of 
instability in the right knee after having sustained a 
"recent injury," and he had a history of chronic injuries, 
swelling, and pain in both knees.  

During an August 1994 VA mental disorders examination, an 
Axis III diagnosis of painful and unstable right knee was 
entered.  When seen at the VA outpatient clinic in September 
1997, the veteran reported having injured his right knee in 
1992.  He also complained of pain after having twisted his 
right knee while walking that same day.  It was reported by 
the examiner that there was no evidence of any ligamentous 
damage but that the veteran had pain when he flexed his knee 
and when he walked.  Upon discharge from a VA facility in 
late September 1997, an Axis III diagnosis of possible 
ligamentous injury of the right knee was entered. 

B.  Analysis 

The veteran is seeking service connection for a bilateral 
knee disorder.  The legal question to be answered initially 
is whether the veteran has presented evidence of a well-
grounded claim; that is, a claim that is plausible.  If he 
has not presented a well-grounded claim, his appeal must fail 
with respect to this claim and there is no duty to assist him 
further in the development of this claim.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
this claim is not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  The Board notes that 
service connection may be granted if arthritis is manifested 
to a degree of 10 percent within the one year presumptive 
period following separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).   However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

Service medical records from the veteran's first period of 
service show no indication of any treatment for, or diagnosis 
of, a chronic knee disorder.  During a January 1973 
examination for separation from service, the veteran's lower 
extremities were clinically normal.  While the veteran was 
seen on a couple of occasions for pain in his right and left 
knees during his second period of service, an August 1976 
discharge examination reflects that his lower extremities 
were normal. 

While post-service VA treatment records show that the veteran 
was seen following his separation from service for complaints 
of instability in both knees in the 1990's, the appellant 
attributed such complaints to a post-service "injury."  
There is no medical documentation of record showing 
compensably disabling arthritis within a year of separation 
from service. 

While assuming, without conceding, that the veteran currently 
has a bilateral knee disorder, the fact remains that he has 
submitted no competent evidence to link his condition to his 
periods of military service.  Indeed, the veteran has 
attributed his post-service complaints of instability of the 
knees to a post-service "injury" (a September 1997 VA 
outpatient report reflects that the veteran gave a history of 
having sustained an injury to the right knee in 1992 and that 
he had recently injured it that day while walking).  None of 
the post-service medical records relate any bilateral knee 
disorder to the veteran's periods of active service.  As 
noted above, his service medical records do not show that he 
had a chronic bilateral knee disorder during either period of 
active service. 

While the veteran's claims that he developed a bilateral knee 
disorder during his periods of active service and that his 
current knee problems are a result thereof, he has offered no 
competent evidence to establish such a relationship, other 
than his own unsubstantiated contentions.  While the veteran 
is certainly capable of providing evidence of symptomatology, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..."  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show the veteran acquired a chronic 
bilateral knee disorder during his periods of service and as 
the appellant has submitted no medical opinion or other 
competent evidence to show or to support his claim that any 
current knee disorder is in anyway related to his periods of 
service, the Board finds that he has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded.  38 U.S.C.A. § 5107.  Hence, the benefit sought on 
appeal is denied.  

As the foregoing explains the need for competent evidence of 
a current bilateral knee disability which is linked by 
competent evidence to service, the Board views its discussion 
above sufficient to inform the veteran of the elements 
necessary to complete his application for service connection 
for the claimed disability.  Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).

II.  New and Material Evidence

Where there is a prior final RO decision, the claim may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered, unless new and material evidence 
is presented.  38 U.S.C.A. § 7105.  When a veteran seeks to 
reopen a final decision based on new and material evidence, a 
three-step analysis must be applied.  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, the VA must determine whether the claim 
is well grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107 has been met.  Elkins v. West, 12 Vet. App. 
209, 218 (1999).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision").  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In this case, the Lincoln, Nebraska VARO initially denied 
service connection for pes planus in a September 1994 
decision on the basis that such disability had preexisted 
service and that there was no evidence to support a finding 
that the condition had increased in severity therein.  The 
veteran was informed of this decision that same month.  The 
Board observes that, in the subsequent year, the veteran made 
no submissions to the RO that could be interpreted as a valid 
Notice of Disagreement under 38 C.F.R.§ 20.201 (1999).  In 
May 1995, the veteran sought to reopen his claim for service 
connection for pes planus.  As a result, the evidence that 
must be considered in determining whether new and material 
evidence has been submitted in this case is that evidence 
added to the record since the September 1994 RO decision.  As 
such, this decision is final.  See 38 U.S.C.A. § 7105(c).

Evidence that was of record at the time of the RO's September 
1994 rating decision denying service connection for pes 
planus were the veteran's service medical records and VA 
treatment reports dating from June to July 1994.  Service 
medical reports reflect that at a January 1974 enlistment 
examination mild pes planus was diagnosed

In March 1976, he complained of having swollen feet when he 
ran.  The veteran related that his arches were falling.  It 
was noted by the examiner that the veteran had documented pes 
planus.  Examination revealed mild swelling in the medial 
aspect of both feet.  Pes planus was diagnosed, and the 
veteran was given arch supports, an "ace" bandage and cold 
compresses.  He was referred to the podiatry clinic.  When 
seen there in late March 1976, the veteran indicated that he 
had had pes planus prior to service and that his feet would 
intermittently swell.  An examination of the feet revealed a 
mild amount of swelling in the medial aspect of both feet  
The examiner noted that the veteran had been using arch 
supports and ace wraps without relief.  The veteran was 
diagnosed as having congenital flat feet.  

At an examination for discharge from service, conducted in 
August 1976, the veteran's feet were clinically normal.  On a 
Report of Medical History, dated in August 1976, the veteran 
indicated that he had had foot trouble.

VA treatment reports, dating from June to July 1974, are 
devoid of any subjective complaints or objective findings of 
pes planus.

Pertinent evidence received since the September 1994 rating 
decision denying service connection for pes planus includes 
VA examination reports, dated in August 1994 and October 
1995; an October 1995 development letter mailed to the 
veteran; a September 1997 medical report, submitted by Dr. 
Zane Hurklin, DO; a VA hospitalization report, dating from 
August to September 1997; and VA treatment reports, dating 
from September 1997 to July 1998.

During VA general medical and mental disorder examinations, 
conducted in August 1994, the veteran complained of pain in 
his feet.  A diagnosis of pes planus was entered during the 
mental disorders examination.  

An October 1995 VA examination report reflects that the 
veteran reported that he had had flat feet for many years, 
and that they had become worse during his  military service.  
He complained of pain in both feet, which extended into the 
knees.  The examiner reported that he veteran had grossly 
visible pes planus, bilaterally, a slightly bent forward 
posture, and difficulty arising on his toes and on heels as a 
result of pain in the feet, bilaterally.  The examiner 
related that when the veteran stood, there was obvious 
widening along the medial margin of the foot with no arches 
evident.  The veteran did not wear any special footwear to 
the examination but that he had prescription and corrective 
shoes.  A diagnosis of bilateral pes planus was entered.  No 
opinion regarding whether the preexisting disorder increased 
in severity in service was offered. 

VA hospitalization reports, dated in November and December 
1995, reflects that the veteran was hospitalized for an un-
related disorder. 

A September 1997 medical report, submitted by Dr. Zane 
Hurklin, DO, is negative for any objective findings relating 
to the veteran's pes planus.

A VA hospitalization report, dating from August to September 
1997, reflect that the veteran was admitted to the hospital 
for psychiatric complaints.  At discharge in August 1997, an 
Axis III diagnosis of pes planus was entered. 

VA treatment reports, dating from September 1997 to July 
1998, are devoid of any objective findings relating to the 
course of the veteran's pes planus. 

The appellant contends in his various statements that his 
preexisting pes planus was aggravated by service.  After 
carefully considering the evidence submitted since the RO 
decision in September 1994, in light of evidence previously 
available, however, the Board is compelled to find that, 
while it may be new, it is not material.  In this regard, 
while the medical records reflect that the veteran has 
continued to have received treatment for his pes planus after 
service, these records do not contain an opinion indicating 
that such disorder was aggravated by the veteran's periods of 
service.  Although the VA examiner in October 1995 recorded 
the appellant's self reported history that he experienced an 
increase in problems related to pes planus during service, no 
clinical finding to that effect has ever been entered by any 
health care professional.

As the evidence submitted since the September 1994 RO rating 
decision is not competent evidence showing that the veteran's 
preexisting pes planus was aggravated by his periods of 
service, the evidence is not so significant that it must be 
considered in order to fairly decide the issue whether the 
appellant's current disability was incurred or aggravated 
inservice.  Hence, new and material evidence has not been 
submitted and the claim must be denied.

In reaching this decision the Board acknowledges that the 
appellant has suggested that his pes planus was aggravated by 
service.  The appellant, however, as a lay person is not 
competent to offer an opinion concerning the etiology of any 
current disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Hence, his opinion is insufficient to reopen this 
claim.  Thus, the benefit sought on appeal is denied.

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996). In this regard, 
the above discussion informs the appellant of the steps he 
needs to fulfill in order to reopen his claim, and an 
explanation why his current attempt to reopen the claim must 
fail.

Finally, because the appellant has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit of the doubt 
doctrine does not need to be applied in this case.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Evidence of a well grounded claim of entitlement to service 
connection for a bilateral knee disorder as not having been 
submitted, this appeal is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for pes planus is denied.

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

